DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreno Vallejo et al. (US 2016/0199013; hereinafter Moreno). 

Regarding claim 1, Moreno discloses a mobile radiography system (title) comprising: a transport frame having wheels (1) attached thereto for rollably transporting the system, the transport frame having a housing (of 1) to enclose at least a portion of the system; a sectioned vertical column (2) mounted on the transport frame (1) about a vertical axis, the sectioned vertical column comprising: a base section (5) supported by and attached to the transport frame (1), the base section remaining vertically stationary with respect to the vertical axis (figs. 1-4:5); and a movable upper section (6), coupled to the base section (5), that is movable parallel to the vertical axis relative to the base section (figs. 1-4); a boom (3) having a first end movably attached (figs. 3-4) to the movable upper section (6) and extending transversely therefrom, the boom (3) further having an x-ray source (4) attached to a second end thereof opposite the first end, the boom (3) configured to move parallel to the vertical axis (fig. 3-4) and relative to the movable 

Regarding claim 2, Moreno discloses wherein the column cable and pulley system (fig. 5) further comprises a first column fixed pulley having a dual-radius (fig. 5:14) attached to the movable upper section (6) around which the column cable is looped. 

Regarding claim 3, Moreno discloses wherein the column cable and pulley system (fig. 5) further comprises a second column pulley (15) attached to the movable upper section (6) around which the column cable is looped. 

Regarding claim 4, Moreno discloses wherein the column cable and pulley system (fig. 5) further comprises a third column pulley (12.1) attached to the base section (5) around which the column cable is looped. 

Regarding claim 5, Moreno discloses wherein the column cable and pulley system (fig. 5) further comprises a floating movable column pulley (12.1 via 11) around which the column cable is looped, and wherein the movable column pulley (12.1) is supported in position within the base section (5) by the column cable (acting against 11). 

Regarding claim 18, Moreno discloses wherein the column cable and pulley system (fig. 5) is entirely disposed within the sectioned vertical column (fig. 1). 

Regarding claim 19, Moreno discloses wherein the base section (5) is rotatable about the vertical axis (figs. 1-4) relative to the transport frame (1).

Allowable Subject Matter
Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884